Filed 2/8/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 16







Derek Lynn Foreid, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20100325







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Douglas L. Mattson, Judge.



AFFIRMED.



Per Curiam.



Mark T. Blumer, P.O. Box 475, Valley City, N.D. 58072, for petitioner and appellant; submitted on brief.



Rozanna C. Larson, State’s Attorney, P.O. Box 5005, Minot, N.D. 58702-5005, for respondent and appellee; submitted on brief.

Foreid v. State

No. 20100325



Per Curiam.

[¶1]	Derek Foreid appeals from a trial court order summarily dismissing his application for post-conviction relief.  On appeal, Foreid alleges prosecutorial misconduct and ineffective assistance of counsel, and asserts he was entitled to an evidentiary hearing.  We affirm under N.D.R.App.P. 35.1(a)(6) and (7).  
See, e.g.
, 
Ude v. State
, 2009 ND 71, ¶ 12, 764 N.W.2d 419 (affirming an order summarily dismissing an application for post-conviction relief because the petitioner failed to present any competent evidence raising an issue of material fact).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Carol Ronning Kapsner

Dale V. Sandstrom